Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2012/0114892 A1) in view of Kim et al (US 2010/0310887 A1), Trpkovski (US 2009/0123694 A1), and Sawatari et al (WO2008029766A1). Sawatari et al is read from an accompanying English machine translation which has been placed in the Application file.
With regards to claim 1, Jung discloses an exterior film for home appliance such as a refrigerator (para. [0001]-[0002] and [0016]), the exterior film being attached to a substrate 100 made of a material such as transparent glass (Fig. 9; para. [0024], [0028], and [0037]), and the exterior film comprising, laminated in order from the transparent glass substrate to which it is applied, a main film adhesive portion 220 (adhesive layer A) and a main film portion 210 comprising a resin (resin film layer B) (Fig. 9; para. [0037]-[0041]). The main film portion 120 is printed with colors or patterns to be shown to the outside (i.e., a printed layer C is formed) (para. [0029] and [0033]). Further, a coating layer is applied to the print layer for protection at either the upper surface or the lower surface of the main film 210 (i.e., a coating layer D is applied to the printed layer C) (para. [0039]). As the coating is intended to protect a print layer on either an upper or a lower surface of the main film, the order “adhesive layer A – resin 
Jung does not appear to disclose the printed layer as comprising a pigment. Jung does not appear to disclose each of the layers B, C, and D as having an embossed shape, the coating D having an embossed shape on a surface side thereof on the side facing the printed layer C. Jung does not appear to disclose the adhesive layer A as a transparent pressure-sensitive adhesive layer. Jung does not appear to disclose each of the layers A, B, and D as transparent layers.
Kim discloses a decoration panel for home appliance comprising a print layer containing white pigments (Kim: abstract; para. [0008] and [0041]). Kim notes that although tempered glass substrates are often used with respect to an appliance, glass having a green color may be used instead for the purposes of cost reduction (Kim: para. [0007] and [0008]). However, concealment of the green color produced by such a glass substrate may be desired (for reference, the decorative sheet of Jung is placed on a type of tempered glass) (Kim: para. [0041]-[0043]). The print layer of Kim made of white pigment provides a high level of light reflection, thus enabling the green color produced by the glass substrate to be concealed. Jung and Kim are analogous art in that they are related to the same field of endeavor of decorative coverings for appliances. One of ordinary skill in the art would have found it obvious to have selected a pigment (in particular a white pigment) for the print layer of Jung, in order to enable selection of a green glass material for the glass substrate of Jung (i.e., a cheaper type of glass), thereby reducing the manufacturing costs of the appliance of Jung (Kim: para. [0007] and [0008]). However, Kim further teaches that various colors and patterns are desired with respect to a decorative member, and one of ordinary skill in the art would have therefore found it obvious to have selected the pigment of Kim for 
Jung does not appear to disclose each of the layers B, C, and D as having an embossed shape, the film D having an embossed shape on a surface side thereof on the side facing the printed layer C. Jung does not appear to disclose the adhesive layer A as a transparent pressure-sensitive adhesive layer. Jung does not appear to disclose each of the layers A, B, and D as transparent layers.
Trpkovski discloses a multilayered sheet material, wherein each of the layers of the multilayered sheet material have an undulating shape (i.e., embossed shape) (Trpkovski: Fig. 16; para. [0083]-[0086]). Trpkovski discloses applying the sheet material to the exterior of an appliance, such as a refrigerator (Trpkovski: Fig. 5; para. [0054]-[0055]). The film of Jung and the multilayered sheet of Trpkovski are both made of polymer (Jung: para. [0042]; Trpkovski: para. [0040]). Jung, Kim, and Trpkovski are concerned with the decorative function or visual appearance of laminates for covering refrigerators (Jung: para. [0004]-[0007]; Trpkovski: para. [0043]). Jung, Kim, and Trpkovski are analogous art in that they are related to the same field of endeavor of multilayered sheet materials for providing the desired appearance to a refrigerator. One of ordinary skill in the art would have found it obvious to have applied the embossed shape of Trpkovski to the layers B, C, and D of the exterior film of Jung, in order to provide a clean visual appearance which does not show fingerprints, and to improve the strength of the exterior film (Trpkovski: para. [0043] and [0064]). Furthermore, Trpkovski teaches that transparent plastic materials are known (Trpkovski: para. [0073]). As Jung does not comment as to whether or not the materials of layers B, C, and D are transparent, one of ordinary skill would have found it obvious to have selected a transparent resin material for each of the layers B, C, and D, as Trpkovski provides a 
Jung, Kim, and Trpkovski do not appear to disclose the adhesive layer A as a pressure-sensitive adhesive layer.
Sawatari discloses an appliance comprising a pressure sensitive adhesive layer which adheres an optical film to a display glass. Although Sawatari discloses a specific composition for the pressure sensitive adhesive layer, Sawatari notes that a laminate comprising an optical film / pressure-sensitive adhesive layer / glass layer of adherent body is more generally known in the art. The pressure sensitive adhesive enables removal of the optical film from the appliance glass layer in the event that a defect is found (i.e., unlike other adhesives, pressure sensitive adhesives may be “reworked,” or removed and reapplied in the event of a failed application). Jung, Kim, Trpkovski, and Sawatari are analogous art in that they are related to the same field of endeavor of optical laminates applied to glass surfaces of appliances. One of ordinary skill in the art would have found it obvious to have selected the transparent pressure sensitive adhesive material taught by Sawatari for the adhesive layer of Jung, Kim, and Trpkovski, as a pressure sensitive adhesive would enable the application of the exterior film of Jung, Kim, and Trpkovski to be reworked, and furthermore to provide an adhesive layer which does not have impaired function at high temperatures, pressures, and humidifies.

	With regards to claim 2, in addition to a coating on a lower surface of the film (i.e., forming a layer D opposite the upper surface of the film which has the adhesive layer 220), Jung discloses the inclusion of a coating layer on an upper surface of the film (i.e., between the adhesive layer and the main film, thereby forming a layer E). One of ordinary skill in the art would have found it obvious to have formed the additional layer E from a transparent resin, and to have given the additional layer E an embossed shape, in order to improve the strength of the film, and provide a light diffusion effect, which makes fingerprints and smudges less noticeable (Trpkovski: para. [0043]-[0044] and [0073]).
	With regards to claim 3, the pressure sensitive adhesive material taught by Sawatari comprises an acrylic polymer having a glass transition temperature of -60C to 0C, which overlaps the claimed range of -50C to -25C (Sawatari: claim 1). Sawatari discloses the inclusion of 0.01 to 2 parts by weight silane coupling agent having an epoxy group per 100 parts of acrylic polymer, which overlaps the claimed range of 0.01 to 3 parts by weight silane coupling agent per 100 parts of polymer (Sawatari: para. [0063]-[0064]). Sawatari discloses the inclusion of 0.01 to 8 parts by weight of an epoxy curing agent containing two epoxy groups (i.e., in this case, bisphenol A-epoxychlorohydrin) per 100 parts of acrylic 
	With regards to claims 4-6, the prior art discloses a refrigerator (i.e., an article) comprising the decorative sheet according to the present claims (See above discussion).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al in view of Kim, Trpkovski, and Sawatari et al as applied to claim 2 above, and in further view of Jones et al (WO9100306A1).
With regards to claims 7-9, Jung, Kim, Trpkovski, and Sawatari teach an exterior film as applied to claim 2 above (See above discussion). Jung, Kim, Trpkovski, and Sawatari do not appear to teach a face of the transparent resin layer (E) on the side facing the transparent pressure-sensitive adhesive layer (A) as being smooth, nor do Jung, Kim, Trpkovski, and Sawatari appear to teach forming the transparent resin layer (E) from an amorphous or low crystalline aromatic polyester-based resin.
Jones discloses a smooth polymer coating, the smooth polymer coating comprising an amorphous polyester formed from alicyclic-aromatic glycols (i.e., the material of Jones comprises an amorphous aromatic polyester-based resin) (Jones: page 1, lines 5-20; page 5, lines 5-27). Jones discloses use of the coating with respect to appliances in order to provide a glossy surface texture 
Furthermore, the polymer of Jones is substantially identical in composition to the polymer of the claimed invention, and therefore it is expected to possess the properties of present claims 8-9. Furthermore, the fact that the polymer of Jones is amorphous, and the melting curve is indicative of an amorphous polymer, would lead one of ordinary skill to conclude that the polymer of Jones meets the properties of present claims 8-9 (i.e., the melting curve of the claims is used to confirm that the polymer is amorphous or low-crystalline, and therefore an amorphous or low-crystalline polymer should produce a melting curve according to the claims).
With regards to claim 10, Jones teaches a thickness for the coating layer (i.e., resin layer (E)) of 200 to 500 microns (Jones: page 12, lines 5-28). One of ordinary skill in the art would have selected from the thickness range of Jones for the thickness of the coating layer, in order to improve the toughness of the exterior film (Jones: page 12, lines 5-28). The range of Jones overlaps the claimed range of 20 to 250 microns, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al in view of Kim, Trpkovski, and Sawatari et al as applied to claim 3 above, and in further view of Messana et al (US 2009/0281335 A1).

Messana discloses a latent catalyst (i.e., epoxy curing rate accelerator) for use in epoxy compositions found in the field of electronic appliances (Messana: para. [0001] and [0003]). Messana teaches that an exemplary epoxy composition comprises 0.01 to 10% by weight of the latent catalyst, comparted to Sawatari’s teaching of 0.01 to 8 parts by weight of a compound having two or more epoxy groups per 100 parts of the entire composition (Messana: para. [0104]; Sawatari: para. [0058]-[0059]). Messana, Jung, Kim, Trpkovski, and Sawatari are analogous art in that they are related to the same field of endeavor of coverings for appliances. One of ordinary skill in the art would have found it obvious to have incorporated the curing accelerator of Messana in the composition of Jung, Kim, Trpkovski, and Sawatari, and to have selected from the range of Messana for the amount of curing accelerator, in order to improve the curability, flowability, and storability of the exterior film of Jung, Kim, Trpkovski, and Sawatari (Messana: para. [0104]). Based on the proportions of Messana and Sawatari, there exists between 0.00125 and 1000 parts by weight accelerator per 100 parts of compound having two or more epoxy groups (i.e., 0.01/8 = 0.00125, and 10 / 0.01 = 1000). This range overlaps the claimed range of 1 to 200 parts by weight accelerator per compound having two or more epoxy groups, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.



Response to Arguments
Applicant’s arguments have been fully considered, but they are not found persuasive.
Applicant argues that the entire transparent resin film (B) has no portion with a thickness deviating from the range of 20 microns or more and 200 microns or less. Applicant then argues that Jung includes a portion having a thickness of zero microns as a result of cutting, Applicant argues that Jung teaches away from the claimed limitation. These arguments are not found persuasive as they are not commensurate in scope with the present claims. The amended limitation as understood in light of the present specification is technically drawn to a state of the transparent resin film (B) prior to the step of embossing (specifically, its thickness prior to embossing). However, because the claim does not limit the structure of the transparent resin film (B) prior to embossing, other than that it has not been embossed, the claim technically does not limit any other operation which increases or decreases the thickness of the final transparent resin film (B) of the claimed invention. Furthermore, the claim does not preclude starting with a transparent resin film (B), and then embossing down portions of it to a thickness of zero microns. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783